 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6533 
 
AN ACT 
To implement the recommendations of the Federal Communications Commission report to the Congress regarding low-power FM service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Local Community Radio Act of 2010. 
2.AmendmentSection 632 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2001 (Public Law 106–553; 114 Stat. 2762A–111), is amended to read as follows: 
 
632. 
(a)The Federal Communications Commission shall modify the rules authorizing the operation of low-power FM radio stations, as proposed in MM Docket No. 99–25, to— 
(1)prescribe protection for co-channels and first- and second-adjacent channels; and 
(2)prohibit any applicant from obtaining a low-power FM license if the applicant has engaged in any manner in the unlicensed operation of any station in violation of section 301 of the Communications Act of 1934 (47 U.S.C. 301). 
(b)Any license that was issued by the Federal Communications Commission to a low-power FM station prior to April 2, 2001, and that does not comply with the modifications adopted by the Commission in MM Docket No. 99–25 on April 2, 2001, shall remain invalid.. 
3.Minimum distance separation requirements 
(a)In generalThe Federal Communications Commission shall modify its rules to eliminate third-adjacent minimum distance separation requirements between— 
(1)low-power FM stations; and 
(2)full-service FM stations, FM translator stations, and FM booster stations. 
(b)Restriction 
(1)In generalThe Federal Communications Commission shall not amend its rules to reduce the minimum co-channel and first- and second-adjacent channel distance separation requirements in effect on the date of enactment of this Act between— 
(A)low-power FM stations; and 
(B)full-service FM stations. 
(2)Waiver 
(A)In generalNotwithstanding paragraph (1), the Federal Communications Commission may grant a waiver of the second-adjacent channel distance separation requirement to low-power FM stations that establish, using methods of predicting interference taking into account all relevant factors, including terrain-sensitive propagation models, that their proposed operations will not result in interference to any authorized radio service. 
(B)Requirements 
(i)SuspensionAny low-power FM station that receives a waiver under subparagraph (A) shall be required to suspend operation immediately upon notification by the Federal Communications Commission that it is causing interference to the reception of an existing or modified full-service FM station without regard to the location of the station receiving interference. 
(ii)Elimination of interferenceA low-power FM station described in clause (i) shall not resume operation until such interference has been eliminated or it can demonstrate to the Federal Communications Commission that the interference was not due to emissions from the low-power FM station, except that such station may make short test transmissions during the period of suspended operation to check the efficacy of remedial measures. 
(iii)NotificationUpon receipt of a complaint of interference from a low-power FM station operating pursuant to a waiver authorized under subparagraph (A), the Federal Communications Commission shall notify the identified low-power FM station by telephone or other electronic communication within 1 business day. 
4.Protection of radio reading servicesThe Federal Communications Commission shall comply with its existing minimum distance separation requirements for full-service FM stations, FM translator stations, and FM booster stations that broadcast radio reading services via an analog subcarrier frequency to avoid potential interference by low-power FM stations. 
5.Ensuring availability of spectrum for low-power FM stationsThe Federal Communications Commission, when licensing new FM translator stations, FM booster stations, and low-power FM stations, shall ensure that— 
(1)licenses are available to FM translator stations, FM booster stations, and low-power FM stations;  
(2)such decisions are made based on the needs of the local community; and 
(3)FM translator stations, FM booster stations, and low-power FM stations remain equal in status and secondary to existing and modified full-service FM stations. 
6.Protection of translator input signalsThe Federal Communications Commission shall modify its rules to address the potential for predicted interference to FM translator input signals on third-adjacent channels set forth in section 2.7 of the technical report entitled Experimental Measurements of the Third-Adjacent Channel Impacts of Low-Power FM Stations, Volume One—Final Report (May 2003). 
7.Ensuring effective remediation of interferenceThe Federal Communications Commission shall modify the interference complaint process described in section 73.810 of its rules (47 CFR 73.810) as follows:  
(1)With respect to those low-power FM stations licensed at locations that do not satisfy third-adjacent channel spacing requirements under section 73.807 of the Commission’s rules (47 CFR 73.807), the Federal Communications Commission shall provide the same interference protections that FM translator stations and FM booster stations are required to provide as set forth in section 74.1203 of its rules (47 CFR 74.1203) as in effect on the date of enactment of this Act. 
(2)For a period of 1 year after a new low-power FM station is constructed on a third-adjacent channel, such low-power FM station shall be required to broadcast periodic announcements that alert listeners that interference that they may be experiencing could be the result of the operation of such low-power FM station on a third-adjacent channel and shall instruct affected listeners to contact such low-power FM station to report any interference. The Federal Communications Commission shall require all newly constructed low-power FM stations on third-adjacent channels to— 
(A)notify the Federal Communications Commission and all affected stations on third-adjacent channels of an interference complaint by electronic communication within 48 hours after the receipt of such complaint; and 
(B)cooperate in addressing any such interference. 
(3)Low-power FM stations on third-adjacent channels shall be required to address complaints of interference within the protected contour of an affected station and shall be encouraged to address all other interference complaints, including complaints to the Federal Communications Commission based on interference to a full-service FM station, an FM translator station, or an FM booster station by the transmitter site of a low-power FM station on a third-adjacent channel at any distance from the full-service FM station, FM translator station, or FM booster station. The Federal Communications Commission shall provide notice to the licensee of a low-power FM station of the existence of such interference within 7 calendar days of the receipt of a complaint from a listener or another station. 
(4)To the extent possible, the Federal Communications Commission shall grant low-power FM stations on third-adjacent channels the technical flexibility to remediate interference through the colocation of the transmission facilities of the low-power FM station and any stations on third-adjacent channels. 
(5)The Federal Communications Commission shall— 
(A)permit the submission of informal evidence of interference, including any engineering analysis that an affected station may commission; 
(B)accept complaints based on interference to a full-service FM station, FM translator station, or FM booster station by the transmitter site of a low-power FM station on a third-adjacent channel at any distance from the full-service FM station, FM translator station, or FM booster station; and 
(C)accept complaints of interference to mobile reception. 
(6)The Federal Communications Commission shall for full-service FM stations that are licensed in significantly populated States with more than 3,000,000 population and a population density greater than 1,000 people per one square mile land area, require all low-power FM stations licensed after the date of enactment of this Act and located on third-adjacent, second-adjacent, first-adjacent, or co-channels to such full-service FM stations, to provide the same interference remediation requirements to complaints of interference, without regard to whether such complaints of interference occur within or outside of the protected contour of such stations, under the same interference complaint and remediation procedures that FM translator stations and FM booster stations are required to provide to full-service stations as set forth in section 74.1203 of its rules (47 CFR 74.1203) as in effect on the date of enactment of this Act. Notwithstanding the provisions of section 74.1203, no interference that arises outside the relevant distance for the full-service station class specified in the first column titled required for Co-channel minimum separation (km) in the table listed in section 73.807(a)(1) of the Commission’s rules (47 CFR 73.807(a)(1)) shall require remediation. 
8.FCC study on impact of low-power FM stations on full-service commercial FM stations 
(a)In generalThe Federal Communications Commission shall conduct an economic study on the impact that low-power FM stations will have on full-service commercial FM stations. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Federal Communications Commission shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives on the study conducted under subsection (a). 
(c)Licensing not affected by studyNothing in this section shall affect the licensing of new low-power FM stations as otherwise permitted under this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
